 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon the entirerecord in this case, the Board makes the following determination ofdispute, pursuant to Section 10 (k) of the Act:1.Local 16, International Longshoremen's andWarehousemen'sUnion and its agents are not and have not been entitled, by meansproscribed by Section 8 (b) (4) (D) of the Act, to force or requireDenali-McCray Construction Company to assign the work of unload-iing barges at the sites on the Gastineau Channel to its members ratherthan to Denali-McCray's own employees who are members of theBuilding Trades Unions.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, Local 116, International Longshoremen's andWarehousemen's Union and its agents shall notify the Regional Di-rector for the Nineteenth Region in writing whether or not they willrefrain from forcing or requiring Denali-McCray Construction Com-pany, by means proscribed by Section 8 (b) (4) (D) of the Act, toassign the work in dispute to members of Local 16, InternationalLongshoremen's and Warehousemen's Union rather than to employees.of the Denali-McCray Construction Company.Borden's Dairy Delivery Company,a Division of The BordenCompany,d/b/a Borden's -CapitalDairy;Carnation Company;Challenge Cream&Butter Association,a co-operative;FrankInderkum, d/b/a Inderkum's Dairy;Warren A.and Fred A.Taylor,d/b/a Taylor's Dairy;Crystal.Cream&Butter Com-panyandOffice Employees International Union,Local29, AFL-CIO, PetitionerCarnation CompanyandOffice Employees International Union,Local29, AFL-CIO, PetitionerChallengeCream &Butter Association,a co-operativeandOfficeEmployees International Union,Local29, AFL-CIO,PetitionerBorden's Dairy Delivery Company, a Division of The BordenCompany, d/b/a Borden's Capital DairyandOffice EmployeesInternational Union,Local29, AFL-CIO,Petitioner.Cases Nos.d0-RC-3237, 20-RC--3J38, fO-RC 3Y 39, and 3O-RC-3340. J'uae 7,1967DECISION, ORDER, AND DIRECTION OF ELECTIONS.Upon petitions duly filed under Section 9 (c) of the National LaborRelations Act,- a hearing' was held before Robert J. Scolnik,hearing118 NLRB No. 10. BORDEN'S CAPITAL DAIRY115officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employers in Cases Nos. 20-RC-3238, 3239, and 3240 areengaged in commerce within the meaning of the Act. In view of theunit finding below, we do not pass upon whether the other Employersare engaged in commerce within the meaning of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employers in Cases Nos. 20-RC-3238,3239, and 3240 within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act, but not in Case No. 20-RC-3237.4. In a companioncase' the Petitioner here sought a multiemployerunit of office clerical employees of eight employers.However, suchpetition for a multiemployer unit in that proceeding was dismissed,.and the Board instead directed elections in single-employer units oftwo of the employers there involved as petitioned for by another labororganization.In this event, the Petitioner seeks in this proceeding amultiemployer unit of office clerical employees of the 6 remainingemployers, or if that petition is denied it seeks single-employer unitsof 3 of the 6 remaining employers.For the reasons stated in theArden Farmscase, which are equally applicable here, we find similarlythat the single-employer units sought alternatively are appropriate.We shall, therefore, direct elections in these single-employer units, anddismiss the petition in Case No. 20-RC-3237 for a multiemployer unit.There remains for consideration only the question of whether thefollowing employees of Borden's Capital Dairy should be includedin the unit of that Employer's employees or excluded therefrom?LillianAicher, who the parties stipulated has been replaced byanother employee who performs the same duties, regularly performednonconfidential secretarial work.The record also shows that shesubstituted for Davina Harper in the latter's absence on vacation orotherwise, and the parties stipulated and the record shows that Harperis a confidential employee as defined by the Board.However, in theabsenceof any evidence that such substitution occurred with anyfrequency or regularity, we find that Aicher was not a confidential1 Arden Farms,etal.,118 NLRB 117.z The parties stipulatedthat the evidenceand the positions of the parties in theArdenFarmscase with respect totheseemployees be incorporated by reference in the instantproceeding. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee.'Accordingly, we shall include Aicher's replacement inthe unit.Dorothy Kruinmes is a secretary to the sales manager.Her mainfunction is to receive and transmit the telephone calls which come intothe sales office for the sales manager and sales personnel.She alsoreceives customer complaint calls, which she normally just refers to theappropriate department head, but which on occasion in the absence ofa department head she will handle herself.An example of thislatter authority which was given was that Krummes would receive acomplaint from a customer that an order was not delivered, andKrummes would arrange for the order to be delivered.We do notconsider such authority exercised by Krummes as sufficient to conferon her a managerialstatus asthat term has been defined by the Board,viz,an executive who formulates and effectuates management policiesby expressing and making operative the decisions of his employer.4Accordingly, we reject the Employer's contention that Krummes is amanagerial employee, and we shall include her in the unit.We find that the following employees of the Employers in CasesNos. 20-RC-3238, 3239, and 3240 constitute units appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :1.All office clerical employees of Carnation Company in Sacra-mento,California, excluding confidential employees,managerial em-ployees, and guards and supervisors as defined in the Act.2.All office clerical employees of Challenge Cream & Butter Associa-tion, a Co-operative, in Sacramento, California, excluding confidentialemployees,managerialemployees, and guardsand supervisors asdefined in the Act.3.All office clerical employees of Borden's Dairy Delivery Company,a Division of The Borden Company, d/b/a Borden's Capital Dairy, inSacramento, California, excluding confidential employees, managerialemployees, and guards and supervisorsas definedin the Act.`[The Boarddismissedthe petition in Case No. 20-RC-3237.][Text of Direction of Elections omitted from publication.]SeeBarrett Division, Allied Chemical& DyeCorporation,116 NLRB 1649, 1651.SeePalaceLaundry DryCleaning Corporation,75 NLRB 320, 323.In accordancewith the stipulationof the parties, and upon the record, we excludeSecretaryDavina Harperas a confidential employee,the credit,manager as a managerialemployee,and the office manager,the supervisor of the retailbookkeepingdepartment, theassistant office manager,and the senior accountant as supervisors.As found above, how-ever, we includeAicher's replacementand Krummes in the unit.